Citation Nr: 1110611	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-17 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for right ankle and foot disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served active duty from March 2001 to December 2001, and from August 2004 to December 2005, with additional reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Newark, New Jersey Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied, in pertinent part, service connection for right ankle instability (claimed as a right foot condition) and right ankle sprain.  In her notice of disagreement, the Veteran indicated that she believed her right ankle sprain and the right ankle instability were the same thing.  

The May 2007 decision also addressed other claims, which the Veteran appealed.  In a January 2008 statement, the Veteran withdrew her appeal for service connection for left ankle instability.  In March 2009, a statement of the case was issued on claims involving left foot hallux limitius, right shoulder injury, back injury, and the right ankle/foot claim.  In May 2009, she submitted her substantive appeal, VA Form 9, specifying that she was only appealing her right foot condition claim.  Accordingly, the appeal is limited to the issue listed on the cover page.  See 38 C.F.R. § 20.200, 20.202 (2010).

In correspondence received in August 2009, it appears the Veteran may be claiming a total disability rating based on unemployability.  Such issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for clarification and if necessary, appropriate action.  

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran contends that current chronic right ankle and foot disability began during her 2004 and 2005 period of active service, which included service in Iraq.  She states that she had a twisting injury of her right ankle during basic training in 1998, but that the right ankle did not continue to be symptomatic over the following few years.  She reports that she did not have right ankle or foot symptoms when she began the 2004 and 2005 period of active service.  She states that during service in Iraq in 2005 she had frequent twisting and rolling of the right ankle, followed by pain in the right foot.  She reports that during service she did not go to sick call to address the right foot and ankle symptoms.  She has submitted statements from servicemembers who served with her in Iraq and recall her telling them then of the frequent ankle twists and foot pain.

Service treatment records reveal that she complained of foot pain in November 1998.  Range of motion of both ankles was full.  The assessment was early plantar fasciitis.  A physical profile report dated in October 2004 for other conditions noted the Veteran was able to do unlimited running and walking.  She denied having swollen, stiff, or painful joints on a December 2005 service examination, although she did report muscle aches.

After service, beginning in October 2006, the Veteran complained of right ankle instability and pain of 2 years duration.  It was noted she had a history of right ankle sprains.  An x-ray of the right ankle revealed the ankle mortise was maintained without evidence of acute fracture or dislocation.  Soft tissue structures were unremarkable.  X-ray of the right foot revealed an accessory navicular bone.  On the lateral radiograph there was a well corticated ossific density along the dorsal aspect of the foot at the level of the first tarsometatarsal joint that was likely congenital in nature.  The same finding was noted on the left foot as well.  The podiatrist advised the Veteran of the various treatment options for her right ankle instability, and noted that it was likely secondary to previously torn and attenuated ankle ligaments as well as tendonitis which correlated with the navicular deformity.  Surgery was performed in March 2007.  

During the December 2006 VA examination, the Veteran reported that she played field hockey and basketball in high school and may have sprained her ankles a few times.  

The VA examiners in 2006 and 2008 examiners did not provide opinions concerning the relationship between her right ankle/foot condition and service.  Thus, remand for a new VA examination is warranted.

Additionally, the Veteran reported in her substantive appeal that she was going to see a podiatrist.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated her for her right ankle/foot disorder since December 2005.  After securing the necessary release, the RO/AMC should request any identified records which are not duplicates of those already contained in the claims file.  In addition, obtain relevant VA treatment records from the East Orange New Jersey VA healthcare system dating since May 2007.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA joint examination by a physician to address whether the Veteran's post operative right foot/ankle disability is related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Did the Veteran have a right ankle/foot disability which existed prior to service?  In responding, the examiner should address the accessory navicular bone found on x-ray in October 2006 as well as the Veteran's report of spraining her ankles playing sports in high school as reported on the December 2006 VA examination.
b. Are the right ankle instability and right tibialis posterior tendinitis first diagnosed 10 months after discharge from service the result of her partially fused accessory navicular?  A discussion of the affect of the partially fused accessory navicular on foot and ankle function would be helpful. 
c. If the Veteran's right ankle/foot disability existed prior to service, did the condition undergo a permanent worsening beyond normal progression during active service?
d. Was the Veteran's current post operative right ankle/foot disability caused by or related to her active military service?  In responding, please discuss the Veteran's current report that she twisted/rolled her ankle in service as well as the fact that no medical treatment in service for such was ever required.
e. The examiner should provide the medical reasoning for the conclusions reached. 

3.  After completion of the above, review the expanded record and determine if the Veteran's remanded claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and her representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

